Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Amendment filed on 08/23/2021.
Claims 10, 12-14 have been amended.
Claims 9, 15-20 have been cancelled.
Claims 21-27 have been added.
Claims 1-8, 10-14, 21-27 are pending in the instant application
Claims 1-8 have been previously withdrawn from consideration.
Note, rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Although the claims at issue are not identical, they are not patentably distinct from each other because the patent recites a polymer microsphere consisting essentially of poly-lactide-co-glycolide 50:50 (PLGA) and paclitaxel (Ptx), both being distributed throughout the microsphere, and configured to release Ptx in vitro in an initial burst lasting no more than approximately two days, followed by a steady-state release lasting approximately 15-20 days, wherein the PLGA consists essentially of PLGA having an average molecular weight of about 5,600 Daltons and PLGA having an average an average molecular weight of about 16,000 Daltons (see claim 1), wherein the polymer microsphere contains 5-10 wt paclitaxel (see claim 2). The patent does not recite placing the composition within a body lumen of a patient; however, the patent discloses that the composition is used for treating tumor (see title) by placing it into a body lumen of a patient (see Background) for embolizing blood vessels (see abstract). Thus, it would have been obvious to place the composition into a blood vessel of a patient for embolizing.
SARALIDZE teaches the prior art had known of using microspheres (see title; pg. 3550), such as PLGA (see pg. 3551) for embolization (see pg. 3538 and 3550-351), wherein anti-cancer drugs can be added for “double” treatment (see pg. 3550).
Thus, it would have been obvious to place the composition into a blood vessel of a patient for embolizing.


Claim Rejections - 35 USC § 112, 1st paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claim is rejected because the claim does not identify the structure, amounts, material, or acts set forth in the specification that would be capable of carrying out the functional properties recited in the claims, such as “in vitro in an initial burst lasting no more than approximately two days, followed by a steady-state release lasting approximately 15-20 days". It appears from the specification that these claimed functional properties are achieved from specific formulations that contain specific ingredients, molecular weights, and amounts. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van 
For compact prosecution purposes, if the prior art teaches the same ingredients as claimed by Applicant, then the prior art will meet Applicant’s release profile, unless proven otherwise.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10-14, 21-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over LIGGINS et al (WO 2006/002365).
	Applicant’s claims are directed to a method of treating a patient comprising of: placing within a blood vessel of a tumor of a patient, a polymer microsphere consisting essentially of poly-lactide-co-glycolide 50:50 and 5-10% therapeutic agent. Additional limitations include: body lumen is a blood vessel which provides blood to a hepatocellular carcinoma; flowing a fluid suspension through a catheter and into the blood vessel.
	LIGGINS teaches a method of treating cancer (see pg. 3) comprising of placing into the lumen within the body (see pg. 47), a 10% paclitaxel loaded microspheres of 50/50 PLGA (see pg. 105 at Table 12), which reads on a polymer microsphere consisting essentially of poly-lactide-co-glycolide 50:50 and 5-10% therapeutic agent, wherein 10-50% is the tradition amount (see pg. 105) and LIGGINS was also able to increase the amount above the traditional amount, such as above 50% (see abstract and pg. 105), which reads on a polymer microsphere consisting essentially of poly-lactide-co-glycolide 50:50 and 5-10% therapeutic agent. Additional disclosures include: suspension of microparticles (see pg. 38), catheter designed to deliver a fluid into a lumen within the body (see pg. 47) and delivery by hepatic artery infusion catheters (see pg. 79), which reads on body lumen is a blood vessel which provides blood to a hepatocellular carcinoma and flowing a fluid suspension through a catheter and into the blood vessel; contrast agent (see pg. 61).

	Although the reference is silent about the term “embolized”, it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure.  See Bristol-Myers Squibb Company v. Ben Venue Laboratories, 58 USPQ2d 1508 (CAFC 2001).  “It is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.”  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145.  On this record, it is reasonable to conclude that the same patient is being administered the same active agent by the same mode of administration in the same amount in both the instant claims and the prior art reference. The fact that Applicant may have discovered yet another beneficial effect from the method set forth in the prior art does not mean that they are entitled to receive a patent on that method.  Thus, LIGGINS teaches, either expressly or inherently, each and every limitation of the instant claims.

Claim(s) 10-14, 21-27 is/are rejected under 35 U.S.C. 103 as obvious over LIGGINS et al (WO 2006/002365) in view of SARALIDZE et al (Polymeric Microspheres for Medical Applications. Materials 2010, 3, 3537-3564).
	As discussed above, LIGGINS teaches Applicant’s invention.

SARALIDZE teaches the prior art had known of using microspheres (see title; pg. 3550), such as PLGA (see pg. 3551) for embolization (see pg. 3538 and 3550-351), wherein anti-cancer drugs can be added for “double” treatment (see pg. 3550).
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to use LIGGINS’ PLGA microspheres for embolization. The person of ordinary skill in the art would have been motivated to make those modifications, because it would be another method of treating patients, and reasonably would have expected success because the prior art had known of using microspheres (see title; pg. 3550), such as PLGA (see pg. 3551) for embolization.


Response to Arguments
	Applicant argues that the present claims are directed to a method of treating a patient, which claims were the subject of a Requirement for Restriction/Election in parent application 14/986,774 (which issued as United States Patent No. 10,471,012). Moreover, the present method claims are unobvious over the composition claims of United States Patent No. 10,471,012. It is recognized in the Office Action that the patent does not recite placing the composition within a body lumen of a patient, but it is urged that the patent discloses that the composition is used for treating tumor ( citing the title) by placing it into a body lumen of a patient (citing the Background). However, "[ w ]hen considering whether the invention defined in a claim of an application would have been an obvious variation of the invention defined in the claim of a patent or copending application, the disclosure 
	The Examiner finds this argument unpersuasive, because the instant application is a Continuation of 14/986,774, not a Divisional of 14/14/986,774. Additionally, SARALIDZE teaches the prior art had known of using microspheres (see title; pg. 3550), such as PLGA (see pg. 3551) for embolization (see pg. 3538 and 3550-351), wherein anti-cancer drugs can be added for “double” treatment (see pg. 3550).
	Applicant argues that without acquiescing in the rejection and in the interest of advancing prosecution, claim 10 has been amended to further require (a) that the method of treating the patient comprise placing the polymer microsphere within a blood vessel of a tumor of the patient and (b) that the polymer microsphere be placed such that the blood vessel is embolized, such that the claims are clearly novel and unobvious over Liggins.
	The Examiner finds this argument unpersuasive, because LIGGINS and SARALIDZE teaches these limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until 


Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618